United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-3288
                                 ___________

Inez Hunter,                             *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Ford Motor Company, in Dearborn,         *
MI; Citi Financial Auto, (“CFA”) a       * [UNPUBLISHED]
corporation in Bedford, TX; Hastings *
Automotive, Inc., (“HAI”), in Hastings, *
MN; Dion Carpenter, an individual;       *
Doug Ericksen, an individual; John       *
Does, I through X, sued in their         *
individual and official capacities whose *
identities are not yet known,            *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: February 21, 2011
                              Filed: March 1, 2011
                               ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Inez Hunter appeals following the district court’s1 denial of her Federal Rule
of Civil Procedure 60(b) motions in her civil action. After careful review, this court
finds no abuse its discretion in the denial of Rule 60(b) relief. See Arnold v. Wood,
238 F.3d 992, 998 (8th Cir. 2001) (standard of review).

      Accordingly, this court affirms. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
                                         -2-